Citation Nr: 1311200	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  97-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than January 21, 2009 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)





ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In August 2010, the Veteran presented testimony relevant to the appeal at a Board hearing held by videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the course of the hearing, the undersigned posed several questions of the Veteran in order to elicit the kind of information and evidence necessary to determine when unemployability due to service-connected disabilities may have had its onset.  In response, the Veteran described the increased symptomatology he experienced since the time he filed an increased rating claim in 1996, as well as the types of jobs he believed he could no longer perform.  

In February 2012, the Board denied the Veteran's claims for entitlement to a single increased rating for shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder for the period from March 25, 1996 to July 3, 1997; entitlement to separate ratings for shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder for the period prior to July 3, 1997; and entitlement to an effective date prior to January 22, 2009 for the grant of a TDIU.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In a July 2012 Joint Motion for Partial Remand (Joint Motion), the Secretary of Veterans Affairs and the attorney for the appellant agreed that the Board erred in the February 2012 decision denying entitlement to an earlier effective date for the grant of a TDIU.  The Court granted the motion and remanded the claim to the Board for further appellate review.  As noted in the Joint Motion, the Veteran did not appeal the portion of the Board's decision that denied entitlement to increased/separate ratings for shrapnel wound injuries of the left shoulder.  The case now returns to the Board for further appellate review.    

The Board is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis in this decision has been undertaken after such critical reevaluation of all the evidence as it pertains to the Veteran's claim for an earlier effective date that remains on appeal. 


FINDINGS OF FACT

1.  An informal claim for a TDIU was received as part of an increased rating claim filed on March 25, 1996.  

2.  It is factually ascertainable that the Veteran was unemployable due to service-connected disabilities since March 25, 1996.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for the effective date of March 25, 1996 for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.340, 3.400, 3.341, 4.1, 4.3, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the claim.  The RO sent the Veteran letters in June 2000, April 2003, and January 2004 that informed of the requirements needed to establish an increased evaluation for shrapnel wounds and earlier effective date for TDIU.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A. VA has obtained VA and private treatment records, Social Security Administration (SSA) records, and other records identified by the Veteran. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date for a TDIU

The Veteran contends that the RO should have assigned an effective date earlier than January 21, 2009 for the award of a TDIU.  He contends that the increased compensation should be effective from as early as March 1996, as his overall disability picture and employability status remained the same since that time.

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The Veteran filed an increased rating claim for shrapnel wound injuries and scars in March 1996.  In May 1996, the Veteran submitted a statement alleging unemployability due to his service-connected disabilities.  In this case, the Board finds that the Veteran's claim for TDIU was raised by the record as part of the March 1996 claim for increase.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating may include a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Thus, the date of the claim is March 25, 1996 for the purposes of this decision.    

In considering the Veteran's claim as it relates to the earliest date when entitlement to TDIU was factually ascertainable, the Board will consider the rating period from March 25, 1996 (date of receipt of Veteran's claim for increase, which is also claim for TDIU) to January 2009 (the effective date from which TDIU was granted) and determine whether the Veteran was unemployable solely due to service-connected disabilities at any time during this period. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent. 38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The Veteran is service connected for: PTSD, rated as 30 percent disabling; residuals of left buttocks shrapnel wounds, rated as 40 percent disabling; residuals of left shoulder shrapnel wounds (muscle group I), rated as 30 percent disabling; residuals of left shoulder shrapnel wounds (muscle group II), rated as 30 percent disabling; residuals of left shoulder shrapnel wounds (muscle group II), rated as 30 percent disabling; residuals of left shoulder shrapnel wounds (muscle group IV), rated as 30 percent disabling; residuals of dorsal spine shrapnel wounds, rated as 10 percent disabling; left posterior thigh scar, rated as 10 percent disabling; residuals of left buttocks shrapnel wounds to include tender scars, rated as 10 percent disabling; residuals of shoulder and dorsal spine shrapnel wounds to include tender scars, rated as 10 percent disabling; myofascial injury, rated as 10 percent disabling; residuals of pleural cavity injury, rated as 0 percent disabling (noncompensable); anterior chest scars; rated as 0 percent disabling; residuals of right buttocks shrapnel wounds, rated as 0 percent disabling; left anterior chest wound (sensory only); rated as 0 percent disabling; scar in the T12 area; rated as 0 percent disabling; scar in the left L1 area, rated as 0 percent disabling; scar in the left scapula area, rated as 0 percent disabling; residuals of mid-back scars, rated as 0 percent disabling.

Throughout the period at issue, the Veteran had at least one disability rated as 40 percent disabling (i.e., residuals of shrapnel wounds to the left buttocks, Muscle Groups XVII and XVII), and a combined rating greater than 70 percent (i.e., 80 percent or 90 percent); therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) were met.  Service connection for the Veteran's shrapnel injury residuals was in effect throughout the period; however, service connection for PTSD was only in effect from June 12, 2000. 

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

In this case, the Veteran contends that he has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities since March 1996.  On the December 2003 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) submitted, the Veteran stated that his service-connected disabilities prevented him from securing or following any substantially gainful occupation; however, he denied leaving his last job because of his disability.  He wrote that he last worked full time in 1986 at which time he became too disabled to work.  He additionally stated that his last employment was from 1985 to 1986 as a logger, and he had then worked 40 hours per week.  The Veteran noted that he had previously worked as a miner from 1976 to 1985 for 40 hours per week.  He stated that he neither received nor expected to receive disability retirement benefits or workers compensation benefits.  He further checked "No" when asked if he had tried to obtain employment since he had become too disabled to work.  His highest level of education was four years of high school.     
 
In a July 1996 VA joints examination, the VA examiner assessed that the Veteran's shrapnel wounds in the left shoulder and left buttocks did not interfere with normal functioning.  

The Veteran is also in receipt of SSA disability benefits.  In a July 1997 SSA medical examination, the SSA examiner reported that the Veteran injured his back and left leg during an industrial accident in August 1986, and suffered a fractured left wrist, thumb, and left shoulder in 1992.  The SSA examiner diagnosed low back sprain with persistent left sciatica and left femur fracture as a result of the 1986 industrial accident.  The SSA examiner opined that, with appropriate vocational rehabilitation, the Veteran might become gainfully employed and that he had only a slight difficulty grasping and holding objects with the left hand because of the fracture of the wrist and thumb.  In an August 1997 SSA decision, the SSA Administrative Law Judge found that the Veteran was unable to work due to non-service-connected chronic low back sprain and fracture of the left femur.  Both of these injuries were due to a post-service industrial accident suffered by the Veteran in August 1986.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations. Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

In an October 1997 Decision Review Officer (DRO) Hearing, the Veteran reported pain in the left shoulder and neck.  The Veteran also reported pain in the buttocks with extended periods of sitting.  In a January 1998 VA general examination, the VA examiner reported the Veteran was alert and oriented in all spheres and had normal range of motion in his neck and upper and lower extremities.  In a 
March 2000 private treatment record, the Veteran reported a constant dull ache in his neck and left shoulder.  In an October 2000 VA treatment record, the Veteran reported chronic left shoulder pain. 

In a February 2001 VA PTSD examination, the Veteran reported never being fired from a job, he would just quit.  The VA examiner reported that this appeared to be due in part to his reluctance to relocate.  The VA examiner reported that the Veteran was serving as mayor of his hometown, evidenced good social skills, and was capable of managing his own benefits.  In a January 2002 VA scars examination, report, the VA examiner noted scars on the left shoulder, back, and buttocks.  The VA examiner reported no evidence of tendon damage, bone damage, or nerve damage. 

In an October 2002 DRO informal conference report, the Veteran reported still serving as mayor of his hometown.  In a March 2003 VA PTSD examination, the Veteran reported still serving as mayor of his hometown.  The VA examiner reported no delusions or hallucinations and no suicidal or homicidal ideation.  The VA examiner also reported the Veteran had good insight, had the ability to make reasonable decisions, and had good social and family relationships.  The VA examiner further reported that the Veteran's PTSD symptoms only had a mild impact on daily activities. 

In a June 2003 VA peripheral nerves examination, the Veteran reported neck pain associated with headaches.  The VA examiner reported that this pain affected the Veteran's occupation by not being able to lift heavy objects and making prolonged walking and sitting difficult.  In a December 2003 statement, the Veteran wrote that a TDIU claim effective June 2000 would resolve all his claims. 

In a June 2007 VA muscles examination, the VA examiner noted no limitation of motion of any joint limited by muscle disease or injury.  In a June 2007 VA PTSD examination, the Veteran reported being mayor of his hometown, until 2005.  He reported that, in 2005, he found out his wife was having an affair and the divorce was recently finalized.  The Veteran also reported being in a 4-wheeler accident after service in 2005 where he was in a coma for 28 days and spent 33 days in the hospital for rehabilitation. 

In a January 2009 private employability assessment, conducted by a Vocational Consultant, the examiner considered the Veteran's post-service industrial accident in August 1986 and opined that the Veteran had been unable to obtain or retain gainful employment due to his service-connected disabilities since mid-1997, the date when the 1986 work injury had essentially resolved.  

In a June 2009 VA PTSD examination, the Veteran reported he was unable to work due to both the service-connected disabilities and the injuries caused by the August 1986 industrial accident.  The Veteran also reported that he believed that his psychological problems did not keep him from working. 

In a July 2009 VA joints examination, the Veteran reported that his left shoulder pain prevented him from sleeping well and also reported that he had retired due to his war injuries and the injuries caused by the August 1986 industrial accident.  During the August 2010 Board hearing, the Veteran testified that as mayor of his hometown, he only worked up to 20 hours per week and mostly worked from home. 

In a July 2011 private employability assessment, the examiner reviewed the Veteran's relevant medical history, to include both service-connected and nonservice-connected disabilities, and opined that the Veteran was unemployable because of the service-connected orthopedic disabilities since at least 1996 and his PTSD disability since 2000.  The assessment was performed by Edmond J. Calandra, who is a vocational consultant specializing in "worker's compensation, liability, disability and Social Security."  The examiner also opined that because of where the Veteran lived and the economy, it would greatly reduce his opportunities for gainful employment. 

After reviewing the lay and medical evidence of record, the Board notes that there is evidence both in favor of and against finding that the Veteran was unable to secure (obtain) or follow (maintain) substantially gainful employment as a result of his service-connected disabilities, prior to January 21, 2009.  The evidence in favor of the Veteran's claim for a TDIU prior to January 21, 2009, includes the October 1997 DRO hearing transcript reflecting the Veteran's report of pain in the buttocks with extended periods of sitting.  Also, a March 2000 private treatment record reflects that the Veteran reported that the service-connected disabilities caused him pain throughout the day.  In the June 2003 VA peripheral nerves examination report, the VA examiner wrote that prolonged walking and sitting were difficult for the Veteran.  Also, in the January 2009 Vocational Assessment, the private examiner opined that the Veteran had been unable to obtain or retain gainful employment since mid-1997 due to service-connected disabilities.  In the July 2011 Vocational Assessment, the private examiner opined that the Veteran could not obtain or retain gainful employment due to his service-connected disabilities since at least May 1996, but more likely affected his ability to do so in preceding years as well.

The evidence weighing against the Veteran's claim for TDIU includes evidence that the Veteran has been unemployable since August 1986, because of an industrial accident that caused a skull fracture, low back injury, and fracture of the left femur.  Also, in the July 1996 VA joints examination, the VA examiner reported that Veteran's shrapnel wounds in the left shoulder and left buttocks did not interfere with normal functioning.  In the August 1997 SSA decision, the SSA Administrative Law Judge found that the Veteran was unable to work due to non-service-connected chronic low back sprain and fracture of the left femur.  For many years after he ceased employment, the Veteran remained capable of performing volunteer work, including being mayor of his hometown until 2005 albeit in a rural town with a small population.  In the January 1998 VA general medical examination, the VA examiner reported normal range of motion of the neck, upper extremities, and lower extremities. 

Additionally, in the February 2001 VA PTSD examination, the Veteran reported that he had never been fired from a job and would just quit, which appeared to be due in part to his reluctance to relocate.  The VA examiner also reported that the Veteran was serving as mayor of his hometown, evidenced good social skills, and was capable of managing his own benefits.  In the January 2002 VA scars examination, the VA examiner reported scars on the left shoulder, back, and buttocks, but there was no evidence of tendon damage, bone damage, or nerve damage.  In the March 2003 VA PTSD examination, the Veteran reported serving as mayor of his hometown.  The VA examiner reported that the Veteran had good insight, had the ability to make reasonable decisions, and had good social and family relationships.  The VA examiner further reported that the Veteran's PTSD symptoms only had a mild impact on daily activities.  In the June 2007 VA muscle examination report, the VA examiner reported no limitation of motion of any joint limited by muscle disease or injury.  In a June 2007 VA PTSD examination, the Veteran reported being in a 4-wheeler accident in 2005, where he was in a coma for 28 days and spent 33 days in the hospital for rehabilitation. 

After weighing the evidence both for and against the assignment of an earlier effective date for the award of a TDIU, the Board resolves reasonable doubt in the Veteran's favor in finding that the earliest factually ascertainable date that the Veteran was unemployable due to service-connected disabilities was March 25, 1996, the date of receipt of the informal TDIU claim.  In short, the only competent opinion evidence addressing the combined effect of all of the Veteran's service-connected disabilities on his unemployability are favorable to the claim and relate the onset of such unemployability to mid-1997 or, alternatively, to May 1996 and likely before that date.  As both of the private vocational experts who rendered the opinions considered the Veteran's relevant medical history and provided sufficient rationale for the conclusions, the Board has given the benefit of the doubt to the Veteran in finding that the date of receipt of the informal TDIU claim (i.e., March 1996) is the date that entitlement to the benefit became factually ascertainable.       

In arriving at the above conclusion, the Board has considered the Veteran's level of education, special training, and previous work experience, as well as the Veteran's volunteer work as mayor, the full context of the July 2011 vocational assessment addressing the area in which the Veteran lives, and the evidence pertaining to the Veteran's 1986 post-service job related injury as directed by the parties to the Joint Motion.



ORDER

An effective date of March 25, 1996 for the award of a TDIU is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


